department of the treasury internal_revenue_service washington d c date gl-109325-99 uil number release date cc el gl br1 memorandum for rocky mountain associate district_counsel attn mark h howard from alan c levine chief branch general litigation subject issue whether the internal_revenue_service service should interplead the surplus proceeds from the redemption and sale of property or should the service accept an assignment of the purported interest of the decedent’s legitimate children in the surplus proceeds and pay the money to the surviving_spouse conclusion the service should interplead the money the service cannot rely on the assignment of the legitimate children’s interest in the surplus proceeds because the decedent may have an illegitimate child although we have no reason to believe that an illegitimate child exists state law provides that an illegitimate child has a property right in an intestate estate to avoid the potential problem of injuring an illegitimate child’s intestate interest the money should be interplead with the state court which will then resolve any claims to the money facts at the time of the taxpayer’s death a junior federal_tax_lien encumbered the decedent's real_property in a will the decedent left the real_property to his former spouse who never probated the will subsequently a senior commercial lienor gave notice to the service of a nonjudicial_sale of the property thereby extinguishing the tax_lien but leaving the service with the right_of_redemption in your memorandum dated date you explain that the ownership rights to the surplus proceeds are confusing because of conflicting state statutes gl-109325-99 sec_7425 and d the service then exercised its right_of_redemption sold the property and applied the sale proceeds to the decedent’s tax_liability leaving surplus proceeds to resolve the ambiguity as to the ownership of the surplus proceeds private counsel for the former spouse suggests that the legitimate children would be willing to assign any interest they may have to the former spouse thus the service could pay the former spouse under the theory either that the money has been assigned to her or that she is entitled to the surplus proceeds as the owner of the property law and analysis sec_6342 provides that surplus proceeds remaining after the service’s redemption shall be credited or refunded to the person or persons legally entitled to the money thus under the common_law an illegitimate child had no claim against an intestate estate the state however has rejected this common_law treatment of illegitimate children and has provided instead that all children-legitimate as well as illegitimate-have the right to inherit via intestacy accordingly even if the legitimate children assign whatever interest they have to the former spouse we do not recommend that the service remit the surplus proceeds to the former spouse because there may be an illegitimate child who has an intestate claim against the funds the service cannot determine with certainty that there is no illegitimate child we recommend that the service interplead the funds and let the court resolve the competing interests to the funds case development hazards and other considerations we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum if you have any further questions please call the branch pincite-3610
